--------------------------------------------------------------------------------


FIFTH AMENDMENT TO REVOLVING
CREDIT AGREEMENT AND ASSIGNMENT

        THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND ASSIGNMENT (this
“Fifth Amendment”) made as of January 30, 2004, by and among LEAF FINANCIAL
CORPORATION, a Delaware corporation with offices at 1845 Walnut Street, 10th
Floor, Philadelphia, Pennsylvania 19103 (“Leaf Financial”) and LEAF FUNDING,
INC., a Delaware corporation with offices at 110 S. Poplar Street, Suite 101,
Wilmington, Delaware 19801 (“Leaf Funding, Inc.”, and together with Leaf
Financial, each a “Debtor” and, collectively, the “Debtors”) and NATIONAL CITY
BANK, a national banking association with offices at One South Broad, 13th
Floor, Philadelphia, Pennsylvania 19107 (“Secured Party”).

BACKGROUND

           A.        On June 11, 2002, Leaf Financial and Secured Party entered
into that certain Revolving Credit Agreement and Assignment (the “Original
Agreement”) a copy of which is attached hereto and made a part hereof as Exhibit
“A”, pursuant to which Secured Party promised from time to time to make loans to
Leaf Financial in exchange for Leaf Financial’s grant of a security interest and
an assignment to Secured Party of all Leaf Financial’s right, title and interest
in certain Collateral (as defined in Section 2(a) of the Original Agreement),
evidenced by that certain Master Note of even date therewith between Leaf
Financial and Secured Party (the “Master Note”).

           B.        On March 28, 2003, Leaf Financial, Lease Equity
Appreciation Fund I, L.P., a Delaware limited partnership (“Leaf I”), Leaf
Funding, LLC, a Delaware limited liability company (“Leaf Funding, LLC”), and
Secured Party entered into that certain First Amendment to the Original
Agreement (the “First Amendment”), a copy of which is attached hereto and made a
part hereof as Exhibit “B”, which amended certain provisions of the Original
Agreement and which was evidenced by that certain Amended and Restated Master
Note of even date therewith (the “Amended and Restated Master Note”).

           C.        On April 1, 2003, Leaf Financial, Leaf I, Leaf Funding,
LLC, Leaf Funding, Inc. and Secured Party entered into that certain Second
Amendment to the Original Agreement (the “Second Amendment”), a copy of which is
attached hereto and made a part hereof as Exhibit “C”, which amended certain
provisions of the Original Agreement, as amended, and which was evidenced by
that certain Amendment to Amended and Restated Master Note of even date
therewith.

           D.        On June 6, 2003, Leaf Financial, Leaf I, Leaf Funding, Inc.
and Secured Party entered into that certain Extension to Revolving Credit
Agreement and Assignment (the “Extension”), a copy of which is attached hereto
and made a part hereof as Exhibit “D”, which extended the term of the Original
Agreement, as amended, for a specified period of time.



--------------------------------------------------------------------------------

           E.        On August 1, 2003, Leaf Financial, Leaf I, Leaf Funding,
Inc. and Secured Party executed an extension letter (the “August 1st Letter”), a
copy of which is attached hereto and made a part hereof as Exhibit “E”, which
extended the term of the Original Agreement, as amended, until September 30,
2003.

           F.        On September 29, 2003, Leaf Financial, Leaf I, Leaf
Funding, Inc. and Secured Party entered into that certain Third Amendment to
Revolving Credit Agreement and Assignment (the “Third Amendment”), a copy of
which is attached hereto and made a part hereof as Exhibit “F”, which, inter
alia, extended the term of the Agreement until December 31, 2003.

           G.        On December 19, 2003, Leaf Financial, Leaf I, Leaf Funding,
Inc. and Secured Party entered into that certain Fourth Amendment to Revolving
Credit Agreement and Assignment (the “Fourth Amendment” and together with the
Original Agreement, the First Amendment, the Second Amendment, the Extension,
the August 1st Letter and the Third Amendment, the “Agreement”), a copy of which
is attached hereto and made a part hereof as Exhibit “G”, which, inter alia,
removed Leaf I as a debtor under the Agreement and extended the term of the
Agreement until January 31, 2004, and which was evidenced by that certain Master
Note of even date therewith.

           H.        Debtors and Secured Party mutually desire to further amend
the Agreement and are entering into this Fifth Amendment to set forth their
entire understanding and agreement with respect thereto.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree that the Agreement is further amended as follows:

           A.        Amendment. The Agreement is hereby further amended to
provide that the “Commitment Termination Date”, as defined in the Agreement,
shall be extended until January 31, 2005, or such other date as to which Secured
Party shall agree in writing.

           B.        Consent. Secured Party hereby consents to the foregoing
Amendment and waives all prohibitions thereto in the Agreement. Such consent and
waiver does not, however, constitute a waiver to any future actions prohibited
by the Agreement.

          C.        General Provisions.

                                     1.     Except as expressly set forth
herein, the Agreement remains unmodified and will continue in full force and
effect. The parties hereto will construe all other provisions of the Agreement
to give effect to the provisions hereof.



--------------------------------------------------------------------------------

                                     2.     This Fifth Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
nominees, successors and assigns.

                                     3.     This Fifth Amendment may be executed
in any number of counterparts, all of which together shall constitute one
agreement binding on all parties hereto, notwithstanding that all parties have
not signed the same counterpart.

                                     4.     This Fifth Amendment shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed and delivered this Fifth
Amendment to Revolving Credit Agreement and Assignment as of the date first
above written.


Address for Notices:
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103 LEAF FINANCIAL CORPORATION, a
Delaware corporation
    By:_______________________________
           Miles Herman, President  




Address for Notices:
c/o Leaf Financial Corporation
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103 LEAF FUNDING, INC., a Delaware
corporation
 
    By:_______________________________
           Miles Herman, Senior Vice President  




   SECURED PARTY:
 
NATIONAL CITY BANK, a national
banking association   
 
 
By:_______________________________
      Name:
      Title:  